 



Exhibit 10.1
THE ULTIMATE SOFTWARE GROUP, INC.
AMENDED AND RESTATED CHANGE IN CONTROL BONUS PLAN
FOR EXECUTIVE OFFICERS
Section 1. Purpose
     The purpose of The Ultimate Software Group, Inc. Amended and Restated
Change in Control Bonus Plan for Executive Officers is to provide cash bonus
payments to certain executive officers of the Company upon a Change in Control
of the Company. The Plan is designed to promote the interests of the Company and
its shareholders by providing an additional incentive to management to maximize
the value of the Company’s business and its common stock.
Section 2. Definitions
     The following capitalized words as used herein shall have the following
meanings:
     (a) “Award” means the contingent right of a Participant to receive a cash
payment under the Plan upon a Change in Control of the Company, subject to such
terms and conditions as the Committee may establish under the terms of the Plan.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Change in Control” shall have the same meaning as the term “Change of
Control,” as set forth in the Company’s Amended and Restated 2005 Equity and
Incentive Plan, effective as of May 15, 2007.
     (d) “CIC Plans” means this Plan and The Ultimate Software Group, Inc.
Amended and Restated Change in Control Bonus Plan for Officers and Employees.
     (e) “Committee” means the Compensation Committee of the Board, or such
other committee of the Board that the Board shall designate from time to time to
administer the Plan.
     (f) “Company” means The Ultimate Software Group, Inc., a Delaware company.
     (g) “Participant” means an officer of the Company who has been granted an
Award under the Plan.
     (h) “Plan” means The Ultimate Software Group, Inc. Amended and Restated
Change in Control Bonus Plan for Executive Officers, as it may be amended from
time to time.

1



--------------------------------------------------------------------------------



 



     (i) “Sales Proceeds” means the fair market value of the gross consideration
received by the Company or its stockholders in the Change in Control
transaction, as determined by the Committee in good faith immediately prior to
the consummation of the Change in Control, taking into account such factors as
the Committee deems appropriate.
Section 3. Plan Administration
     (a) Committee Members. The Plan shall be administered by the Committee. The
Committee shall have such powers and authority as may be necessary or
appropriate for the Committee to carry out its functions as described in the
Plan. No member of the Committee shall be liable for any action or determination
made in good faith by the Committee with respect to the Plan or any Award
thereunder.
     (b) Discretionary Authority. Subject to the express limitations of the
Plan, the Committee shall have authority in its discretion to determine the time
or times at which Awards may be granted, the recipients of Awards, and all other
terms of Awards under the Plan. The Committee shall also have discretionary
authority to interpret the Plan, to make all factual determinations under the
Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. The Committee may prescribe, amend, and rescind
rules and regulations relating to the Plan. All interpretations, determinations,
and actions by the Committee shall be final, conclusive, and binding upon all
parties.
Section 4. Participation
     An officer of the Company who is designated by the Committee to participate
in the Plan shall be deemed a Participant in the Plan. The Participants are
listed on Schedule A hereto. The Committee may designate additional Participants
from time to time as it shall determine in its sole discretion.
Section 5. Grant of Awards
     The Committee shall determine the Participants to whom Awards are granted
under the Plan and the terms of payment under an Award in accordance with the
terms of the Plan. The schedule of Awards applicable to each Participant shall
be as set forth in Schedule A hereto. The Committee may supplement Schedule A
from time to time in its sole discretion with additional Participants or
additional Awards, but shall not reduce the entitlement of any Participant under
any previously granted Award, except as provided in Section 9(b) hereof.
Section 6. Payment of Awards
     (a) Change in Control. Payments to Participants under the Plan shall be
made only upon the consummation of a Change in Control transaction, provided
that the Participant remains employed by the Company at the time of such
consummation in accordance with Section 7 hereof. Payments to Participants shall
be determined on the basis of a percentage of the Sales Proceeds in the Change
in Control transaction, or on such other basis as determined by the Committee in
its sole discretion and as set forth in Schedule A hereto or in any other action
in writing approved by the Committee.

2



--------------------------------------------------------------------------------



 



     (b) Limitation on Payments. The aggregate amount of payments to
Participants (including any “280G gross-up payment” under Schedule A hereto)
that may be made under the CIC Plans shall not exceed six percent (6%) of the
Sales Proceeds. To the extent that the aggregate payments under the CIC Plans
would otherwise exceed six percent (6%) of the Sales Proceeds, the Committee
shall reduce one or more payments, under either or both of the CIC Plans, in its
discretion in the manner that it determines to be equitable and appropriate
under the circumstances.
     (c) Time and Form of Payment. All payments to Participants hereunder shall
be made in single, lump-sum cash payments upon the consummation of the Change in
Control transaction.
     (d) Tax Withholding. All payments under this Plan shall be subject to
applicable Federal and state income and employment taxes and any other amounts
that the Company is required by law to deduct and withhold from such payment.
Section 7. Employment Requirement
     (a) Termination prior to Change in Control. Any payment to a Participant
under the Plan shall be conditioned upon such Participant’s continued employment
with the Company until the consummation of the Change in Control. A Participant
shall not be entitled to the payment under an Award if his or her employment is
terminated at any time or for any reason prior to the consummation of a Change
in Control, including by reason of death, disability, retirement, voluntary or
involuntary termination, or termination with or without cause.
     (b) Termination following Change in Control. The termination of a
Participant’s employment upon or following the consummation of a Change in
Control shall not affect the Participant’s right to payment under an Award,
regardless of the reason for such termination.
Section 8. Unfunded Status
     All rights of Participants to benefits under the Plan are unfunded
obligations of the Company. Plan benefits shall be paid from the general assets
of the Company, and each of the Participants shall have the status of an
unsecured general creditor of the Company with respect to all interests under
the Plan.
Section 9. General Provisions
     (a) Effective Date. The Plan, as amended and restated, shall become
effective on July 24, 2007.

3



--------------------------------------------------------------------------------



 



     (b) Term; Amendment and Termination.
     (i) Unless otherwise amended, extended or terminated by the Board as
provided in Section 9(b)(ii) below, the Plan shall terminate automatically on
July 23, 2012. In the event of such termination, all rights of Participants
under the Plan shall be deemed extinguished unless a Change in Control has
occurred prior to such date.
     (ii) The Company may, from time to time prior to July 23, 2012, by action
of the Board, amend or terminate the Plan at any time, provided that any
resulting reduction in a Participant’s right to payments under a previously
granted Award shall be compensated for by a replacement plan or arrangement of
comparable value to the affected Participant. On or before July 23, 2011, the
Board shall consider whether to extend the term of the Plan or replace the Plan
with a plan or arrangement of comparable value to the Participants. The
determination of whether a replacement plan or arrangement is of comparable
value shall be made by the Committee in its sole discretion, acting in good
faith and based upon the facts and circumstances existing at the time of the
Committee’s determination.
     (c) No Right to Employment. Nothing in the Plan shall be deemed to give any
Participant the right to remain employed by the Company or any subsidiary or to
limit, in any way, the right of the Company or any subsidiary to terminate, or
to change the terms of, a Participant’s employment at any time.
     (d) Governing Law. The Plan shall be governed by and construed in
accordance with the laws of Delaware, without regard to choice-of-law rules.
THE ULTIMATE SOFTWARE GROUP, INC.

4



--------------------------------------------------------------------------------



 



SCHEDULE A
(Revised July 24, 2007)
Awards Schedule
Each of the following Change in Control payment amounts is subject to the
aggregate limit on payments under the CIC Plans equal to six percent (6%) of the
Sales Proceeds, as set forth in Section 6(b) of the Plan.

     Participant #1 -   Scott Scherr, President and Chief Executive Officer.
Mr. Scherr will be entitled to a payment under the Plan equal to 1.75% of the
Sales Proceeds upon the consummation of a Change in Control.

     Participant #2 -   Marc D. Scherr, Vice Chairman and Chief Operating
Officer. Mr. Scherr will be entitled to a payment under the Plan equal to
1.3125% of the Sales Proceeds upon the consummation of a Change in Control.

     Participant #3 -   Mitchell K. Dauerman, Executive Vice President, Chief
Financial Officer and Treasurer. Mr. Dauerman will be entitled to a payment
under the Plan equal to 0.4375% of the Sales Proceeds upon the consummation of a
Change in Control.

     280G Gross-Up Payment -   To the extent that the Change in Control payments
to any of the Participants named above, whether under the Plan or otherwise,
exceed the limitation of Section 280G of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”), such that an excise tax will be imposed
under Section 4999 of the Code, each such Participant will receive an additional
“gross up” payment to indemnify him for the effect of such excise taxes. The
Participant’s “gross-up” rights shall be as set forth in a separate letter
agreement with the Company.

Additional Change In Control Payments

     Participants -   Any officer of the Company designated by the Committee to
be a Participant under the Plan, including any officer named above in this
Schedule A.



A-1



--------------------------------------------------------------------------------



 



     Change in Control Payments -   Up to 0.5% of the Sales Proceeds may be
allocated as additional Change in Control bonuses to any of the individuals
listed above and/or to one or more other officers or employees of the Company.
Allocations to individual officers or employees will be determined by the
Committee based upon the recommendation of the CEO at the time a Change in
Control transaction is under consideration by the Board.

A-2